Title: Commissions to the Colonels of the Sixteen Additional Continental Regiments, 11 January 1777
From: Washington, George
To: Colonels of the Sixteen Additional Continental Regiments



[Morristown, 11 January 1777]

Whereas the honorable Continental Congress by a resolve of the 27th Ulto have appointed Sixteen Battalions more to be raised in addition to eighty eight voted in september last and have authorized me to nominate & Commission the Officers for the same—Know You that I reposing the utmost confidence in your Abilities and Attachments to The United States of America, by virtue of the Power aforesaid do constitute and appoint you a Colonel of one of the said Battalions giving and granting you Authority, by & with the advice of your other Field Officers to appoint all Officers under the rank of Field Officers necessary for the same—nevertheless reserving to myself the right of ratifying or rejecting such appointments, and as many good Officers may have been overlook’t in the new Appointments by the Committes of the several States assignd for the discharge of that business, it is my wish that you give a preference to such of them as you know to be deserving of notice. I do hereby require and enjoin you forthwith to take measures for recruiting such Battalions in the most expeditious manner, to serve for the term of three Years or during the continuance of the War with Great Britain, and upon such pay bounties & allowances as have been resolved on by Congress for the Eighty Eight Battalions aforsaid. Given at Head Quarters at Morris Town this eleventh day of January One Thousand seven hundred and seventy Seven.

Go: Washington

